Exhibit 10.1




CORPORATE OFFICER / DIRECTOR/CONSULTING

ENGAGEMENT AGREEMENT







AGREEMENT made effective this 1st day of August, 2012 by and between Rangeford
Resources, Inc. (the “Company”), address: 8541 North Country Road 11,
Wellington, CO 80549 and Fred Ziegler (the “Consultant”), address: 8541 North
Country Road 11, Wellington, CO 80549.




WHEREAS, the Company desires professional guidance and advice regarding public
company and energy and desires Consultant to act as a Board Member and Officer,
Consultant, Interim President; and




WHEREAS, Consultant has expertise in the area of public companies and energy
companies and extensive finance background; and is willing to act as a
Consultant, Officer, Consultant, Interim President and Board Member to the
Company upon the terms and conditions set forth in this Agreement;




NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties hereto agree as follows:




1.

Duties, Scope of Agreement, and Relationship of the Parties




(a)

The Company hereby agrees to retain Consultant as Board Member and Officer,
Consultant, Interim President, and Consultant agrees to act as Board Member and
Officer, Consultant, Interim President for the Company during the term of this
Agreement. All parties understand that Consultant has many other business
interests and will initially devote 10 hours per week to Officer, Consultant,
Interim President related under this Agreement. In addition, the company
understands that consultant’s efforts on behalf of his other interests are the
sole and separate property of Consultant.




(b)

The services rendered by consultant to the company pursuant to this Agreement
shall be as an independent contractor, and this Agreement does not make
Consultant the employee, agent, or legal representative of the Company for any
purpose whatsoever, including without limitation, participation in any benefits
or privileges given or extended by the Company to its employees. No right or
authority is granted to Consultant to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the company,
except as may be set forth herein. The company shall not withhold for Consultant
any federal or state taxes from the amounts to be paid to consultant hereunder,
and Consultant agrees that he will pay all taxes due on such amounts.




(i) Consultant will be responsible for overseeing the preparation of the
financial books and records of the Company and will have such authorities as
would normally accrue to a Officer, Consultant, Interim President, such as
approving contracts, expenditures, signing checks and otherwise issuing funds,
certifying to financial and other Company information, etc.  




(c)

Consultant agrees to make available to Company its services as a Board Member on
an as needed basis on reasonable request and up to 20 hours per week for
Officer, Consultant, Interim President related services.




2.

Compensation




(a)

The Company will pay a retainer of $2,000 per month beginning and payable August
1, 2012 to perform the services as interim President and Director Fees.  Company
shall pay monthly in arrears.




(b)

Other forms of compensation for additional services may occur depending on the
nature of a specific engagement and only upon the mutual agreement of both
parties.




3.

Expenses




The Company shall reimburse Consultant for all reasonable and necessary expenses
incurred by it in carrying out its duties under this Agreement. Consultant shall
submit related receipts and documentation with his request for reimbursement.








1




--------------------------------------------------------------------------------




4.

Renewal; Termination




(a)

This Agreement shall continue in effect for successive one month terms until
terminated by the parties. Either the Company or the Consultant may terminate
this Agreement by giving the other party thirty (30) days written notice prior
to end of term. However, termination of Consultant by the Company shall not
relieve the Company of its financial obligations to Consultant as defined
herein.  




(b)

Subject to the continuing obligations of Consultant under Section 5 below,
either party may terminate this Agreement at any time if the other party shall
fail to fulfill any material obligation under this Agreement and shall not have
cured the breach within 15 business days after having received notice thereof.




(c)

Termination or expiration of this Agreement shall not extinguish any rights of
compensation that shall accrue prior to the termination.




5.

Confidential Information




(a)

“Confidential Information,” as used in this Section 5, means information that is
not generally known and that is proprietary to the Company or that the Company
is obligated to treat as proprietary. This information includes, without
limitation:




(i)

Trade secret information about the Company and its products;




(ii)

Information concerning the Company’s business as the Company has conducted it
since the Company’s incorporation or as it may conduct it in the future; and




(iii)

Information concerning any of the Company’s past, current, or possible future
products, including (without limitation) information about the Company’s
prospects, research, development, engineering, purchasing, manufacturing,
accounting, marketing, selling, or leasing efforts.




(b)

Any information that Consultant reasonably considers Confidential Information,
or that the Company treats as Confidential Information, will be presumed to be
Confidential Information (whether Consultant or others originated it and
regardless of how it obtained it).




(c)

Except as required in its duties to the Company, Consultant will never, either
during or after the term of this Agreement, use or disclose confidential
Information to any person not authorized by the Company to receive it for a
period of two (2) years after termination of this Agreement. However,
information in the possession of Consultant as of the Effective Date of this
Agreement, information that is public or becomes public, or information that is
required to be disclosed by a bona fide legal authority is exempt from this
Agreement.




(d)

If this Agreement is terminated, Consultant will promptly turn over to the
Company all records and any compositions, articles, devices, apparatus and other
items that disclose, describe, or embody Confidential Information, including all
copies, reproductions, and specimens of the Confidential Information in its
possession, regardless of who prepared them. The rights of the Company set forth
in this Section 5 are in addition to any rights of the Company with respect to
protection of trade secrets or confidential information arising out of the
common or statutory laws of the State of Colorado or any other state or any
country wherein Consultant may from time to time perform services pursuant to
this Agreement. This Section 5 shall survive the termination or expiration of
this Agreement.




(e)

Consultant agrees to enter into a 16(b) Plan for any sales of shares of company,
subject to the Plans approval by the company in writing, during any time and 90
days thereafter, in which he would be an affiliate as defined in the Securities
Exchange Act








2




--------------------------------------------------------------------------------



6.

False or Misleading Information




The Company warrants that it will provide Consultant with accurate financial,
corporate, and other data required by Consultant and necessary for full
disclosure of all facts relevant to any efforts required of Consultant under
this Agreement. Such information shall be furnished promptly upon request. If
the Company fails to provide such information, or if any information provided by
the Company to Consultant shall be false or misleading, or if the Company omits
or fails to provide or withholds relevant material information to Consultant or
to any professionals engaged pursuant to paragraph 5(d) above, then, in such
event, any and all fees paid hereunder will be retained by Consultant as
liquidated damages and this Agreement shall be null and void and Consultant
shall have no further obligation hereunder. Further, by execution of this
Agreement, the Company hereby indemnifies Consultant from any and all costs for
expenses or damages incurred, and holds Consultant harmless from any and all
claims and/or actions that may arise out of providing false or misleading
information or by omitting relevant information in connection with the efforts
required of Consultant under this Agreement.




7.

Consultant’s Best efforts and No Warranty of Information




Consultant shall use its best efforts to use reliable information and scientific
techniques associated with the oil and gas business. However, Consultant makes
no warranty as to the completeness or interpretation of such information, nor
does Consultant warrant the information with regard to errors or omissions
contained therein. Any reserve estimates, price calculations, price forecasts,
exploration potential predictions or similar information provided by Consultant
are, or may well be, estimates only and should not be considered predictions of
actual results.




8.

Miscellaneous




(a)

Successors and Assigns. This Agreement is binding on and ensures to the benefit
of the Company. Company cannot assign this Agreement without Consultant’s
written agreement.




(b)

Modification. This Agreement may be modified or amended only by a writing signed
by both the Company and Consultant.




(c)

Governing Law. The laws of Colorado will govern the validity, construction, and
performance of this Agreement. Any legal proceeding related to this Agreement
will be brought in an appropriate Colorado court, and both the Company and
Consultant hereby consent to the exclusive jurisdiction of that court for this
purpose.




(d)

Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective, to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.




(e)

Waivers. No failure or delay by either the Company or Consultant in exercising
any right or remedy under this Agreement will waive any provision of the
Agreement, nor will any single or partial exercise by either the Company or
Consultant of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.




(f)

Captions. The headings in this Agreement are for convenience only and do not
affect this Agreement’s interpretation.




(g)

Entire Agreement. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings, and understandings between the parties
concerning the matters in this Agreement.




(h)

Notices. All notices and other communications required or permitted under this
Agreement shall be in writing and sent by registered first-class mail, postage
prepaid, and shall be effective five days after mailing to the addresses stated
below. These addresses may be changed at any time by like notice.




In the case of the Company:




Rangeford Resources, Inc.

8541 North Country Road 11

 Wellington, CO 80549








3




--------------------------------------------------------------------------------

In the case of Consultant:




Fred Ziegler

8541 North Country Road 11

Wellington, CO 80549







(i)

Indemnification. Company agrees to indemnify and hold harmless Consultant from
any and all claims, actions, liabilities, costs, expenses, including attorney
fees arising from claims made against Consultant in connection with Company’s
possession or use of advice, guidance, materials, information, data or other
services provided by Consultant under this Agreement.




(j)

Conflicts of Interest. Company acknowledges that Consultant is engaged in the
business of providing consulting for other companies in the oil and gas industry
within North America and internationally. In the event Consultant is requested
by Company to provide advice and guidance on or about issues that may create a
potential conflict of interest between Consultant’s other business matters and
the Company’s operations, Consultant shall not be required by Company to render
advice and guidance on such an area. Company and Consultant shall use their best
efforts to notify each other of any potential conflicts of interests. In any
event, Consultant’s general knowledge that Company plans to engage, or is
actively engaging, related to the oil and gas industry shall in no way preclude
Consultant, or Consultant’s business entities, from providing services or
consulting for other oil and gas companies within the same area.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




“The Company”

“Consultant”

RANGEFORD RESOURCES, INC.

FRED ZIEGLER




By:        /s/ Kevin Carreno                

By:        /s/ Fred Zielger                    








4


